DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-34 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23-33 are allowed.

Specification
The disclosure is objected to because it contains embedded hyperlinks and/or other forms of browser-executable code (see paragraph [0032]). Applicant is required to delete the embedded hyperlinks and/or other forms of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 23 is objected to as the contingent limitation, "in response to a determination that the uniform resource locator is not associated with any of the plurality of applications, navigating 
Appropriate correction is required.

Contingent Limitations
Claim 34, a method claim, recites the contingent limitations "in response to a determination that the uniform resource locator is associated with any of the plurality of applications:" and "in response to a determination that the uniform resource locator is not associated with any of the plurality of applications, navigating to the uniform resource locator with the browser at the electronic device." (emphasis added)
According to MPEP 2111.04(II), "The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met."
Consequently, in the mapping below, Examiner has selected to map the step(s) only associated with the met condition where the uniform resource locator is not associated with any of the plurality of applications.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8600803 B1 - hereinafter "Noth".

With respect to claim 17, Noth teaches,
A method, comprising: receiving, at an electronic device, a uniform resource locator for an application; and - "FIG. 5 is another screenshot of the user interface 500 to a marketplace of digital goods. As shown in FIG. 5, a user has entered the query term "Scrabble" 502 into query box 504, and in response to the query the query handler 262 has located a number of web apps 506 and extensions 508." (col. 13:66-14:3; Fig. 5). "Among the web apps 506, are included a paid version of the web apps called "Lexifind Scrabble Helper & Word Game Wizard" 510 and a free version of the same web app 512. Each icon 510 and 512 can include a hyperlink, the selection of which will open a new page or tab that displays information about the free or paid version, respectively, of the application and it provides a further link to download and install the application." (col. 14:10-18)
obtaining, by the electronic device using the uniform resource locator, a transient version of the application that includes less functionality than a full version of the application. - "FIG. 6 is a screenshot of a user interface 600 in which information about the free version of the Lexifind Scrabble Helper application is displayed to a user within a marketplace for the application...The user interface 600 includes a portion 604 that provides a high-level description of the application and a link with which a user can install the application 606. The user interface 600 of the marketplace also includes a portion 608 with which the user can demo the application, and a portion 610 that provides a text description of the application... As noted in the text description of the application 610, the free version of the web app can include all the core capabilities of the corresponding full or paid version of the application, except for some key features." (col. 14:35-59; Fig. 6) "FIG. 7 is a screenshot of a user interface 700 in which the Lexifind Scrabble Helper application is executed and can be displayed in a new tab 701 of the browser window." (col. 14:60-62; Fig. 7). "Referring again to FIG. 7, although in a real Scrabble game seven letters are used in the rack of letters, and the free version of the web that that is shown in FIG. 7 only six letters can be placed in the virtual rack 704 and used to form words in the virtual Scrabble board 702. This limited functionality may be enough to allow the user to understand how the application works and what its utility is, that may entice the user to upgrade to the full, paid version of the app so that the user can simulate a real Scrabble game." (col. 15:47-55; Fig. 7)

With respect to claim 18, Noth teaches,
prior to obtaining the transient version of the application, receiving authorization from a user of the electronic device to obtain the transient version of the application. - "FIG. 6 is a screenshot of a user interface 600 in which information about the free version of the Lexifind Scrabble Helper application is displayed to a user within a marketplace for the application...The user interface 600 includes a portion 604 that provides a high-level description of the application and a link with which a user can install the application 606. The user interface 600 of the marketplace also includes a portion 608 with which the user can demo the application, and a portion 610 that provides a text description of the application... As noted in the text description of the application 610, the free version of the web app can include all the core capabilities of the corresponding full or paid version of the application, except for some key features." (col. 14:35-59; Fig. 6) "FIG. 7 is a screenshot of a user interface 700 in which the Lexifind Scrabble Helper application is executed and can be displayed in a new tab 701 of the browser window." (col. 14:60-62; Fig. 7). Clicking on install link 606 amounts to receiving user authorization.

Claim 34 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180032741 A1 - hereinafter "Hogben".

With respect to claim 34, Hogben teaches,
A method, comprising: receiving, at an electronic device, a uniform resource locator; - "The process 300 begins by proceeding from beginning step 301 when a user loads a web browser application 222 on the smartphone client 110 and receives search results that include a URL for a link item 224 to a web page for the city Anytown on a travel website as provided in the example illustration 400 of FIG. 4B, and proceeds to step 302 when the user selects the link item 224 in the web browser application 222." [0059]; Fig. 3
generating a first hash of the uniform resource locator; - "Next, in step 303, the web browser application 222 provides information on the link item 224 to the activity manager 226, and the activity manager 226 in step 304 generates a SHA-256 hash value from the domain "www.triptrip.com" of the URL of the link item 224." [0059]; Fig. 3
determining, using the first hash of the uniform resource locator, whether the uniform resource locator is associated with any of a plurality of applications available from one or more remote servers; - "In step 305 the activity manager 226 provides the first 23 bits of the SHA-256 hash value for the domain of the link item 224 to the resolver interface 228." the resolver interface 228 compares the portion of the hash value of the content item 224 to a corresponding portion of at least one hash value generated for an application (i.e., the suitable application 240) available in the application database 234, and in step 307 if the comparison of step 306 indicates the portion of the hash value of the content item 224 matches a corresponding portion of at least one hash value generated for an application (i.e., the suitable application 240) available in the application database 234, the process 300 proceeds to step 308. Otherwise, the process 300 proceeds to step 314 where the initial application 222 as a failure intent provides access to the content item 224 in the initial application 222, after which the process 300 ends in step 315." [0055]; Fig. 3. "One of the many servers 130 is configured to host an application database that includes applications configured for interacting with various different types of content items." [0025]
in response to a determination that the uniform resource locator is not associated with any of the plurality of applications, navigating to the uniform resource locator with the browser at the electronic device. - "If, however, the process 300 had proceeded to step 314 from either step 307 or step 310, then the link item 224 would be provided for display in the web browser application 222 as provided in the example illustration 420 of FIG. 4C." [0062]; Fig. 3

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060212548 A1 - hereinafter "Faisal", in view of US 20190052474 A1 - hereinafter "Dizengof".

With respect to claim 1, Faisal teaches,
A method, comprising: receiving, at an electronic device, a uniform resource locator associated with an application; - "FIGS. 5-12 are web pages that illustrate the downloading, installing, and launching of the target application when the browser does not support controls in one embodiment. FIG. 5 is a web page that is presented when a user selects to join a meeting. The web page is displayed after the user selects a link, for example, from an electronic mail message notification of the meeting." [0030]; Fig. 5. "FIG. 13 is a block diagram that illustrates components of the installation system in one embodiment. The installation system 1310 is implemented on a server computer system that communicates with client computer systems 1320 via communications link 1330." [0031]; Fig. 13
determining, by the electronic device, that the application is not installed on the electronic device; - "FIGS. 20-21 illustrate the processing of the frames of a no-control-based web page in one embodiment. In block 2001, the frame invokes the no-controls launch component that attempts to launch the target application. If the target application is not launched (application is not installed), then the user will need to select a link of the web page." [0041]
providing information associated with the uniform resource locator to one or more remote servers; - "The installation system 1310 is implemented on a server computer system that communicates with client computer systems 1320 via communications link 1330. The installation system includes a web engine 1311, web pages 1312, and a target installer file 1313. The request includes an indication of whether the browser of the client computer system supports controls." [0031]; Fig. 13
receiving, from the one or more remote servers at the electronic device responsive to the information, code for at least the version of the application; - "The web engine selects the appropriate web page based on whether the browser supports controls. The web engine sends that web page in a responsive message (e.g., HTTP response) to the client computer system. The web page may include version information of a version of the target application that is appropriate for the client computer system and may include authentication information of the user to be used when launching the target application. When the browser of the client computer system executes the web page, the target installer is downloaded to the client computer system." [0031]; Fig. 13
providing, by the electronic device, a request for user authorization from a user to install and launch at least the version of the application; and - "FIG. 6 is a web page that illustrates prompting a user to select an install link to download and install the target application. This web page is downloaded from the server. When the user selects the install link, the web page launches the download/installation component. FIGS. 7-10 control the downloading of an installation of the target application when the browser does not support controls. FIG. 11 is a web page that illustrates the prompting of the user to select a launch link to launch the target application." [0030]; Figs. 6-11
responsive to receiving the user authorization, installing and launching at least the version of the application. - "FIG. 6 is a web page that illustrates prompting a user to select an install link to download and install the target application. This web page is downloaded from the server. When the user selects the install link, the web page launches the download/installation component. FIGS. 7-10 control the downloading of an installation of the target application when the browser does not support controls. FIG. 11 is a web page that illustrates the prompting of the user to select a launch link to launch the target application. FIG. 12 is a display of the downloaded, installed, and launched target application. The target application is launched after the user selects the launch link of the web page of FIG. 11." [0030]; Figs. 6-12
Faisal does not explicitly teach determining, by the electronic device based on at least a first portion of the uniform resource locator, that at least a version of the application is available without user authentication; 
However, in analogous art for software deployment, Dizengof teaches:
"In another embodiment, the link sent to the UD 130 (electronic device) is configured to launch an instant application. Instant applications, such as Google.RTM. Android Instant Apps, allow users to run applications instantly, without requiring a user to download and install a full application file." [0030]
"The link may be, for example, a URL where the unique identifier may be the suffix of the URL, referencing a web address of the call center connected to the UD." [0028]
"An instant application can be initiated from within a browser when activated by a link, and involves downloading only portions of the application that are necessary for the desired task. Further, instant applications do not require a traditional installation on a user device. For example, while a full streaming application would require access to an application marketplace, an instant application can be launched automatically, after only downloading a reduced version of the application, without requiring access to or an account associated with an application marketplace." [0048]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Faisal with Dizengof's teachings because doing so would provide Faisal's system with the ability to save significant time by allowing users to run applications instantly, without requiring users to download and install a full application file, as suggested by Dizengof [0030].

With respect to claim 2 Dizengof teaches,
wherein the version of the application is a reduced- functionality version of the application that has less functionality than a full version of the application. - "Instant applications, such as Google.RTM. Android Instant Apps, allow users to run applications instantly, without requiring a user to download and install a full application file. The instant application enables the UD 130 to rapidly open a designated application, such as an emergency application, and start uploading and/or streaming real-time data to the call center 135 (referenced in the link) without requiring any specialized application to be installed on the UD 130 beforehand. For example, when the link is engaged, only the necessary parts of an application's code are downloaded that enable the UD 130 to rapidly stream real-time data." [0030]

With respect to claim 3, Faisal teaches,
wherein the request for user authorization is provided during the receiving of the code. - "FIG. 6 is a web page that illustrates prompting a user to select an install link to download and install the target application. This web page is downloaded from the server. When the user selects the install link, the web page launches the download/installation component. FIGS. 7-10 control the downloading of an installation of the target application when the browser does not support controls. FIG. 11 is a web page that illustrates the prompting of the user to select a launch link to launch the target application." [0030]; Figs. 6-11. "The web engine selects the appropriate web page based on whether the browser supports controls. The web engine sends that web page in a responsive message (e.g., HTTP response) to the client computer system. The web page may include version information of a version of the target application that is appropriate for the client computer system and may include authentication information of the user to be used when launching the target application. When the browser of the client computer system executes the web page, the target installer is downloaded to the client computer system." [0031]; Fig. 13

With respect to claim 11, Faisal teaches,
wherein receiving the uniform resource locator comprises receiving a selection of a link. - "FIGS. 5-12 are web pages that illustrate the downloading, installing, and launching of the target application when the browser does not support controls in one embodiment. FIG. 5 is a web page that is presented when a user selects to join a meeting. The web page is displayed after the user selects a link, for example, from an electronic mail message notification of the meeting." [0030]; Fig. 5

With respect to claim 16, Dizengof teaches,
wherein the user authorization is received without receiving user authentication information. - "An instant application can be initiated from within a browser when activated by a link, and involves downloading only portions of the application that are necessary for the desired task. Further, instant applications do not require a traditional installation on a user device. For example, while a full streaming application would require access to an application marketplace, and account associated with that marketplace, and the completion of a full installation, an instant application can be launched automatically, after only downloading a reduced version of the application, without requiring access to or an account associated with an application marketplace." [0048]

With respect to claim 22, Faisal teaches,
A non-transitory machine-readable medium comprising code that, when executed by a processor, causes the processor to: - [0032]; Fig. 13
The remaining limitations are rejected for the same reasons given for analogous claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Faisal and Dizengof, and in view of US 20100235261 A1 - hereinafter "Lloyd".

With respect to claim 4, Faisal teaches,
wherein the code comprises binary code for the version of the application, - "The web engine selects the appropriate web page based on whether the browser supports controls. The web engine sends that web page in a responsive message (e.g., HTTP response) to the client When the browser of the client computer system executes the web page, the target installer is downloaded to the client computer system." [0031]; Fig. 13
Faisal does not explicitly teach requesting, responsive to receiving the user authorization, a key for the binary code from the one or more remote servers; receiving, responsive to the requesting, the key; and installing and launching at least the version of the application using the key.
However, in analogous art for software deployment, Lloyd teaches:
"In block 704, the user browses the available applications. In block 705, the user selects a registered application to download and approves payment for the selected application, if necessary." [0068]; Fig. 7
"Once the registered application is successfully downloaded and a licensing scheme is in place, in block 709, the user starts the registered application. In some embodiments, the license or unlock code is first fetched from the server as soon as the registered application is launched, depending on the licensing scheme that is in place....In block 710, the server authenticates the request for a license or unlock code and sends the license code to the user's device. In some embodiments, the license verification proceeds as follows:" [0074]; Fig. 7 "1. Is there an existing license key?" [0075] "2. If so, the license is verified for the user and application and checked for expiry. If the license key is valid, the application then starts via startRegisteredApp()." [0076]; Fig. 7
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Faisal and Dizengof, and in view of US 20210019130 A1 - hereinafter "Zou".

With respect to claim 5, Faisal does not explicitly teach,
wherein the code for the version of the application is less than ten megabytes.
However, in analogous art for software deployment, Zou teaches:
"Currently, all application packages of the installation-free application usually need to be downloaded at one time. If an application package is relatively large, the download time may be relatively long, and it is difficult to implement the tap-to-use mode. Consequently, user experience is affected. To provide better operation experience for users, WeChat limits a size of an application package of an installation-free applet to 2 MB, and Google limits a maximum size of an application package of an instant app to 4 MB." [0004]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Faisal and Dizengof with Zou's teachings because doing so would provide Faisal/Dizengof's system with the ability to shorten an initial download time of an application, as suggested by Zou (Abstract).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Faisal and Dizengof, and in view of US 20150347262 A1 - hereinafter "Vyas".

With respect to claim 6, Faisal does not explicitly teach,
monitoring data usage by at least the version of the application for a predetermined amount of time after launching the at least the version of the application; and
terminating operation of at least the version of the application if the data usage exceeds a predetermined rate during the predetermined amount of time.
However, in analogous art for software monitoring, Vyas teaches:
"A method and apparatus of a device for performance management by terminating application programs that consume an excessive amount of system resources is described. The device receives a resource consumption threshold and a detection period. The device further monitors a resource usage of an application program. The device determines whether the resource usage of the application program exceeds the resource consumption threshold for the detection period. The device further terminates the application program when the resource usage exceeds the resource consumption threshold for the detection period." (Abstract)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Faisal and Dizengof with Vyas' teachings because doing so would provide Faisal/Dizengof's system with the ability to prevent decreased application performance and decreased battery life by terminating applications that exceed a resource consumption threshold, as suggested by Vyas (Abstract,[0004]).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Faisal and Dizengof, in view of US 8600803 B1 - hereinafter "Noth", and in view of US 20110032250 A1 - hereinafter "Tanaka".

With respect to claim 7, Dizengof teaches,
wherein the version of the application is a reduced- functionality version of a full application, the method further comprising: - "Instant applications, such as Google.RTM. Android Instant Apps, allow users to run applications instantly, without requiring a user to download and install a full application file. The instant application enables the UD 130 to rapidly open a designated application, such as an emergency application, and start uploading and/or streaming real-time data to the call center 135 (referenced in the link) without requiring any specialized application to be installed on the UD 130 beforehand. For example, when the link is engaged, only the necessary parts of an application's code are downloaded that enable the UD 130 to rapidly stream real-time data." [0030]
Faisal does not explicitly teach the following limitations which, in analogous art for software deployment, are taught by Noth.
For example, Noth teaches:
receiving, by the electronic device, a request to obtain the full application; - "In another implementation, selection of the link 716 can open a user interface within the user interface 700 of the application within which the user can pay for and install the paid version of the application." (col. 16:13-16)
storing, at the electronic device, data generated during operation of the reduced- functionality version of the application; - "Installation of a paid version of an 
downloading and installing the full application from the one or more remote servers to the electronic device; and - "In another implementation, selection of the link 716 can open a user interface within the user interface 700 of the application within which the user can pay for and install the paid version of the application." (col. 16:13-16)
providing, by the electronic device, access to the stored data to the full application. - "Installer engine 220 can retrieve data that was previously-stored about interactions of the user with the free version of the application, and can import the retrieved information into the paid version of the application during the installation process." (col. 16:25-29)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Faisal and Dizengof with Noth's teachings because doing so would provide Faisal/Dizengof's system with the ability to provide an improved Freemium experience to a user, as suggested by Noth (col. 13:56-65).
Faisal does not explicitly teach deleting the reduced-functionality version of the application from the electronic device;
However, in analogous art for software deployment, Tanaka teaches:
"The "delete" item is used to request the uninstalling of the trial version of the ABC tennis game." [0063]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Faisal, Dizengof and Noth with Tanaka's teachings because 

With respect to claim 8, Noth teaches,
requesting, by the electronic device, authentication information for a user account of the user for receiving the full application, prior to downloading and installing the full application. - "The user interface 100 also includes a hyperlink 127 that can be selected so that the user can log into the marketplace. For example, selection of the hyperlink 127 can trigger the display of a prompt to the user to enter a username and password, and successful entry of the username and password may allow the user to log into a personal account associated the marketplace. As explained in more detail below, once the user is logged into the marketplace, digital goods can be selected and presented to the user within the user interface 100, where the selection of the goods can be personalized to the user based on data associated with the user's account." (col. 5:47-57) "In another implementation, selection of the link 716 can open a user interface within the user interface 700 of the application within which the user can pay for and install the paid version of the application." (col. 16:13-16)

With respect to claim 9, Tanaka teaches,
generating an icon for the full application that is selectable by the user to launch the full application, wherein the at least the reduced-functionality version of the application does not have an associated selectable icon. - "By switching the icon 208 of the trial version of the game to the icon 216 of the product version of the game after the license information is acquired, coexistence of two icons in the menu screen is avoided. This helps eliminated the 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Faisal and Dizengof, and in view of US 20180248878 A1 - hereinafter "El Moussa".

With respect to claim 10, Faisal does not explicitly teach,
wherein receiving the uniform resource locator comprises scanning, by the electronic device, a QR code.
However, in analogous art for 2D bar codes, El-Moussa teaches:
"In an exemplary embodiment the user device 200 is a smartphone such as a smartphone operating with the Android operating environment or system, and the software component 202 is a QR reader Android application that operates with a camera of the smartphone to scan a QR Code, decode the scanned code to extract information contained therein including a URL to a webpage, and a browser for navigating to the URL." [0035]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Faisal and Dizengof with El-Moussa's teachings because doing so would provide Faisal/Dizengof's system with the ability to provide secure access to resources referenced by information stored in matrix barcodes, as suggested by El-Moussa [0002].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Faisal and Dizengof, and in view of US 20210034378 A1 - hereinafter "Morgan".

With respect to claim 12, Faisal does not explicitly teach,
wherein receiving the uniform resource locator comprises receiving the uniform resource locator based on a location of the electronic device.
However, in analogous art for software deployment, Morgan teaches:
"In an embodiment, the mobile device that executes the location-based mobile application is a mobile device 130. In an embodiment, the mobile device 130 is a phone, a tablet, or a wearable processing device." [0034]
"At 210, the location-based mobile application continuously reports a current physical location of a mobile device to a server." [0036]
"At 211, the location-based mobile application receives an URL from the server that redirects the mobile device to use the URL in order to obtain the configuration data from a configuration server." [0037]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Faisal and Dizengof with Morgan's teachings because doing so would provide Faisal/Dizengof's system with the ability to reduce the expense of supporting mobile applications, as suggested by Morgan [0003].

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Faisal and Dizengof, and in view of US 20130268885 A1 - hereinafter "Lim".

With respect to claim 13, Faisal does not explicitly teach,
identifying, by the electronic device, a period of non-use of the version of the application exceeding a threshold period; and
deleting the code for the version of the application from the electronic device.
However, in analogous art for interaction techniques with GUIs, Lim teaches:
"The terminal 100 may automatically remove a corresponding App with respect to an icon for which the additional preset non-use period has elapsed, and may maintain Meta data (application name, downloaded Appstore link, user data) of the App during a removal procedure. When the user requests installation after removal, the Meta data may be used to restore a previous environment. Accordingly, the terminal 100 may perform reinstallation and restoration by one click." [0074]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Faisal and Dizengof with Lims' teachings because doing so would provide Faisal/Dizengof's system with the ability to intuitively manage a plurality of icons, as suggested by Lims [0006].

With respect to claim 14, Lims teaches,
wherein deleting the code comprises deleting the code automatically responsive to the period of non-use exceeding the threshold period, and without user interaction. - "The terminal 100 may automatically remove a corresponding App with respect to an icon for which the additional preset non-use period has elapsed, and may maintain Meta data (application name, downloaded Appstore link, user data) of the App during a removal procedure. When the user 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 8600803 B1 - hereinafter "Noth", in view of US 20190052474 A1 - hereinafter "Dizengof".

With respect to claim 19, Noth does not explicitly teach,
wherein the authorization from the user is received without authentication of the user.
However, in analogous art for software deployment, Dizengof teaches:
"An instant application can be initiated from within a browser when activated by a link, and involves downloading only portions of the application that are necessary for the desired task. Further, instant applications do not require a traditional installation on a user device. For example, while a full streaming application would require access to an application marketplace, and account associated with that marketplace, and the completion of a full installation, an instant application can be launched automatically, after only downloading a reduced version of the application, without requiring access to or an account associated with an application marketplace." [0048]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Noth with Dizengof's teachings because doing so would provide Noth's system with the ability to save significant time by allowing users to run applications instantly, without requiring users to download and install a full application file, as suggested by Dizengof [0030].

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Noth and Dizengof, and in view of US 20110032250 A1 - hereinafter "Tanaka".

With respect to claim 20, Noth teaches,
receiving authenticating information for the user at the electronic device; - "The user interface 100 also includes a hyperlink 127 that can be selected so that the user can log into the marketplace. For example, selection of the hyperlink 127 can trigger the display of a prompt to the user to enter a username and password, and successful entry of the username and password may allow the user to log into a personal account associated the marketplace. As explained in more detail below, once the user is logged into the marketplace, digital goods can be selected and presented to the user within the user interface 100, where the selection of the goods can be personalized to the user based on data associated with the user's account." (col. 5:47-57; Fig. 1)
obtaining the full version of the application by the electronic device using the authenticating information; - "For example, FIG. 8 is a screenshot of a user interface 800 that may be presented to the user upon selection of the link 716 and within which the user may purchase and install the full, paid version of the Lexifind Scrabble helper application." (col. 15:62-65; Fig. 8). The top right of Fig. 8 displays the user's e-mail address, indicating the user is logged in.
installing the full version of the application on the electronic device. - "For example, FIG. 8 is a screenshot of a user interface 800 that may be presented to the user upon selection of the link 716 and within which the user may purchase and install the full, paid version of the Lexifind Scrabble helper application." (col. 15:62-65; Fig. 8).
deleting the transient version of the application from the electronic device;
However, in analogous art for software deployment, Tanaka teaches:
"The "delete" item is used to request the uninstalling of the trial version of the ABC tennis game." [0063]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Noth and Dizengof with Tanaka's teachings because doing so would provide Noth/Dizengof's system with the ability to reduce the hassle of running application software, as suggested by Tanaka [0005].

With respect to claim 21, Noth teaches,
providing, to the installed full version of the application, access to data generated by the transient version of the application - "Installer engine 220 can retrieve data that was previously-stored about interactions of the user with the free version of the application, and can import the retrieved information into the paid version of the application during the installation process." (col. 16:25-29)
Tanaka teaches prior to deletion of the transient version of the application. - "The "delete" item is used to request the uninstalling of the trial version of the ABC tennis game." [0063]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20160112426 A1 - Pre-Authorizing A Client Application To Access A User .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.